DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 9, 20-21, 29-34, 36, 43, and 45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
1. (Currently Amended) A method  comprising: 
receiving, at a processor, first data from an activity collar comprising a first sensor device, the first data indicative of an animal event of an animal,  the first sensor device being an accelerometer coupled to the animal, the animal event being detected by one of a change in acceleration, velocity, or position of the animal; 
receiving, at the processor, second data from a second sensor device that is separate and distinct from the first sensor device, the second data confirming an occurrence of the animal event, the second sensor device being a proximity sensor associated with one of a waste area, a feeding bowl, or a drinking bowl; 
identifying, at the processor, the occurrence of the animal event based on the first data and the second data; 
and causing the identified occurrence of the animal event to be displayed  via a display device. 

The recitation of a method comprising receiving first and second data from different sensors which indicate and confirm an event, identifying the event based on the first and second data, and displaying the event identification encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) (2019 Patent Eligibility Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).   For example, ‘identifying’ an occurrence of an event based on acquired data encompasses a clinician reviewing sensor data of an animal’s movements and (mentally) deciding on an event that occurred based on the review of the acquired data.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering and output — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of display).  More specifically for the amended portions of claim(s) 1, the limitations of receiving data from distinctly located sensors to then merely ‘identify’ events without further limiting detail as to how such distinct sensor locations are integrated into the subsequent event identification steps means that the amended claim(s) still encounter issues of not adequately integrating data gathering steps / elements into the abstract idea under prong two of Mayo Step 2A.  Independent claim 30 encounters the same issues as claim 1 mutatis mutandis.  Dependent claims 2-4, 21 31-34, 40, and 44-45 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.   Dependent claims 7, 9-10, 20-21, 29, 36, and 43 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application (2019 PEG p. 55).  Accordingly, the claims are not integrated into a practical application under step 2A prong two of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.   For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more:
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the additional elements of receiving signals ‘indicative’ of event activity and ‘displaying’ a determined result cannot provide an inventive concept.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 20, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Triener (US 20190029226 A1).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim(s) 1, Triener teaches A method [entire disclosure – see at least abstract] comprising: 
receiving, at a processor [110], first data from an activity collar comprising a first sensor device, [collar motion / posture sensors of ¶119] the first data indicative of an animal event of an animal, [motion and posture of animal per ¶¶119-122] the first sensor device being an accelerometer coupled to the animal, the animal event being detected by one of a change in acceleration, velocity, or position of the animal; [¶¶119-122]
receiving, at the processor, second data from a second sensor device that is separate and distinct from the first sensor device, the second data confirming an occurrence of the animal event, the second sensor device being a proximity sensor associated with one of a waste area, a feeding bowl, or a drinking bowl; [event tracking via the container is the central inventive principle throughout the entire disclosure of Triener, see most summarily ¶¶37-42, container used to track and record events – where ¶125 establishes that the embodiments may be combined including thereby the container and collar embodiments]
identifying, at the processor, the occurrence of the animal event based on the first data and the second data; [most preferably, threshold analyses of ¶¶60-70; see also ¶¶119-122, animal events from collar sensor(s) and container sensors];
and causing the identified occurrence of the animal event to be displayed[user interface including display communications throughout most of the disclosure such as abstract, ¶¶100-118; see most preferably ¶116]  via a display device. [616, 626, 632].

For claim 2, Triener teaches determining, at the processor, a health condition of the animal based on the animal event. [¶112, ¶122]. 

For claim 3, Triener teaches the determination of the health condition of the animal is based on a quantity of the animal event or a duration of the animal event. [time in waste box and amount of waste are detailed throughout entire disclosure – see at least ¶7, ¶¶119-122].  

For claim 4, Triener teaches the animal event comprises at least one of a discharge event or a feeding event and (for claim 34) a urination or defecation event. [throughout entire disclosure – see at least ¶7, ¶¶119-122]. 

For claim 7, Triener teaches  The method of claim 1, wherein the first sensor device comprises at least one of an accelerometer, a gyroscope, or a magnetometer. [¶¶119-121]. 

For claim 20, Triener teaches the first data is indicative of a defecation or urination posture of the animal [throughout entire disclosure – see at least ¶7, ¶¶119-122] and the second data is indicative of the animal being located within or about a waste area. [throughout entire disclosure – see at least ¶7, ¶¶119-122]. 

For claim 29, Triener teaches  The method of claim 10, wherein the proximity sensor comprises at least one of a scale [¶42], a motion detector, an RFID tag [¶79, ¶95], an RFID reader [¶79, ¶95], a GPS [¶119], a passive infrared, a microwave, or an ultrasound transducer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triener.
For claim 9, Triener teaches the first data comprises accelerometer data indicative of a motion of the animal [¶¶119-120].  Triener does not appear to teach the second data comprising magnetometer data indicative of the animal orientation.  However, in ¶119, Triener does teach that the collar sensor can include (inter alia) a gyroscope and/or inertial sensor which would indicate orientation (i.e., via angle and position).  Examiner takes official notice that inertial sensors commonly and predictably include magnetometers (e.g., IMUs having a triaxial accelerometer, gyroscope, and/or magnetometer). 

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.

Applicant argues that the claim(s) now adequately limit a form of practical integration of the data gathering steps such that claim(s) are eligible under § 101 according to step 2A prong two. Examiner respectfully disagrees.  As detailed in the § 101 rejection above, the limitations of receiving data from distinctly located sensors to then merely ‘identify’ events without further limiting detail as to how such distinct sensor locations are integrated into the subsequent event identification steps means that the amended claim(s) still encounter issues of not adequately integrating data gathering steps / elements into the abstract idea under prong two of Mayo Step 2A. To wit: Examiner respectfully submits that because the abstract step of ‘identifying’ the event is only ‘based on the first data and the second data’ without any detail as to how the particularly gathered data is incorporated, the claim(s) are still ineligible under step 2A prong two.  

With respect to the prior art, Applicant argues that Triener only teaches separate embodiments of a collar-worn sensor and feeding/waste area proximity sensor and not an embodiment utilizing both.  Applicant specifically asserts
At best, Triener discloses various embodiments where some embodiments have the sensor in a container, and other embodiments have the sensor in an apparatus attached to an animals body. Important to note however, is that these are two independent embodiments and there is nothing in Triener that discloses the use of multiple embodiments being used together.

Examiner respectfully disagrees.  Triener ¶125 states 
“[0125] Although the invention is described above in terms of various exemplary embodiments and implementations, it should be understood that the various features, aspects and functionality described in one or more of the individual embodiments are not limited in their applicability to the particular embodiment with which they are described, but instead can be applied, alone or in various combinations, to one or more of the other embodiments of the invention, whether or not such embodiments are described and whether or not such features are presented as being a part of a described embodiment. Thus, the breadth and scope of the present invention should not be limited by any of the above-described exemplary embodiments.”

	Thus, the embodiments of Triener are intended and supported by Triener as occurring not just individually but also in combination.  As a result, Triener properly anticipates the two discrete sensors in combination for event recognition as limited in claim(s) 1.  Examiner notes, by way of contrast, amended claim(s) 21 and 30 are not rejected on prior art grounds. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791